DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ganahl (US 2018/033307 A1) in view of Chen (CN 201451959 U).
Regarding claim 1, Ganahl discloses a portable water bottle (a water/liquid modular container 10, par [0009] and [0080], figures 1A and 1B) comprising:
a bottle body (body portion 20, par [0081], figures 1A and 1B);
a lid assembly (cap 100, par [0081], figures 1A and 1B) detachably connected to (removable, par [0087]) and covering an upper end of the bottle body (covers open top 22A on the body 20, par [0087], figure 2C);
a base (heating assembly 30, par [0095], figures 4B-4D) detachably connected to (removably attached to main body portion 20, par [0095], figures 4B-4D) and covering a lower end of the bottle body (heating assembly 30 covering open bottom 22B of main body portion 20, par [0095], figures 4B-4D);
a temperature control module panel (control assembly 32 controls heating element 35 by supplying electricity thereto, par [0090]) mounted in the base (control assembly 32 in heating assembly 30, par [0090], figure 4A);
and a power module (prong 34 and ring 34A, par [0096], figure 3E and 4A) mounted in the base and electrically connected to the temperature control module (electrical connection to heating assembly 30 includes prong 34 and ring 34A and is controlled by control assembly 32, par [0096], figures 3E and 4A).
Ganahl does not disclose a filter mounted in the lid assembly. However, Chen discloses a portable drinking bottle with a cylindrical filter (bottle body 1 and cylindrical filter element 3, par [0029], figures 1-4) mounted in the lid assembly (“the bottle cap 2 is provided with a connecting part 2a for installing the filter element holder” and mounting part 4c, par [0032], figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ganahl to incorporate the filter mounted in the lid assembly of Chen. Doing so would prevent water drinkers from worrying about safety and hygiene and can also help maintain water tightness, as recognized by Chen (par [0017] and [0032]).
Regarding claim 2, Ganahl in view of Chen discloses the portable water bottle as claimed in claim 1, wherein the lid assembly includes a main lid (inner connection portion 160 of Ganahl, par [0122], figure 10) detachably connected to the upper end of the bottle body (inner connection portion 160 can be removed from the top end 22A of the body portion 20, par [0122], figure 1A and 10), and having a partition (see the labeled version of Figure 8B provided below, particularly the horizontally-extending portion of the inner connection portion 160) having multiple inlet holes separately formed through the partition (top end 22A, first opening 110, second opening 120, and inlet hole 110A are formed through the inside of the inner connection portion 160 towards the top of main top portion 150 and connect the interior of the main body portion 20 to the exterior of the container 10 through the partition of the inner connection portion 160, par [0117] and [0122], figures 8B and 10);
an upper annular sidewall formed on and protruding from an upper surface of the partition (wall of main top portion 150 protruding from inner connection portion 160 as seen in figure 8B, and labelled figure below);
and a lower annular sidewall formed on and protruding from a lower surface of the partition (base rim 165 protruding from inner connection portion 160 as seen in figure 8B and labelled figure below, par [0122]) and detachably connected to the upper end of the bottle body (inner connection portion 160 includes base rim 165 and can be selectively removed from top end 22A, par [0122], figure 8B), wherein the inlet holes of the partition are surrounded by the upper annular sidewall and the lower annular sidewall (top end 22A, first opening 110, second opening 120, inlet hole 110A are surrounded by the wall of main top portion 150 and base rim 165 protruding from inner connection portion 160 since the sidewalls are located radially outward from the holes, par [0122]), figure 8B and 10); 

    PNG
    media_image1.png
    585
    664
    media_image1.png
    Greyscale

an upper lid (main top portion 150, figure 10, par [0122]) detachably connected to the upper annular sidewall of the main lid (main top portion 150 is removable from inner connection portion 160 at the upper annular sidewall as shown in figures 8b and 10, par [0122]) and having an outlet hole formed through the upper lid (opening 120, par [0116], figure 9C);
an outlet hole cover detachably connected to the upper lid and selectively covering the outlet hole of the upper lid (opening 120 includes closure device 122, par [0119], figures 8A-11B).
As discussed above in the rejection of claim 1, the filter element 3 of Chen has been added to the cap 100 of Ganahl. In the absence of any teaching to the contrary, it would have been obvious to one of ordinary skill in the art to have mounted the filter element 3 as shown in Figure 1 of Chen. When the filter element 3 is arranged in this manner, the filter element 3 is attached to and extends downward from the main top portion 150 of Ganahl into the interior of the main body portion 20. See Figure 8B of Ganahl for reference. As a result, the filter element 3 is mounted in an upper mounting room formed between the partition of the main lid (the inner connection portion 160) and the upper lid (the main top portion 150), as claimed. Doing so would allow the inner hole of the drinking water pipe to be communicated with the inner cavity of the filter element and allow all water to be filtered and purified by the filter elements, as recognized by Chen (par [0017]).
Regarding claim 3, Ganahl in view of Chen discloses the portable water bottle as claimed in claim 2, wherein the base (heating assembly 30 of Ganahl, par [0095], figures 4B-4D) has an annular sidewall (circular wall of heating assembly 30 seen in figures 3E and 3F) having an upper end detachably connected to the lower end of the bottle body (removably attached to open bottom 22B of main body portion 20, par [0095], figures 4B-4D);
and a lower end (lower end of the side wall of the heating assembly 30 as shown in figure 1A);
and a thermal conduction panel surrounded by the annular sidewall (heating element 35, par [0093], figures 3F and 4A) and having an annular edge (heating element 35 has an annular edge shown in figure 3F), and the annular edge of the thermal conduction panel attached (“locking or otherwise connecting the heating assembly 30” (heating element 35 is part of 30, par [0099]), figure 3A and 4A) to the annular sidewall (wall of heating assembly 30, circular in figures 3A-3F and 4A),
wherein a lower mounting room (space inside heating assembly 30 shown in figure 4D and labelled below) is enclosed by the thermal conduction panel and the lower end of the annular sidewall (the space inside heating assembly 30 is enclosed by the thermal conduction panel 35 on the top and the lower end of the wall of heating assembly 30 on the bottom, figures 4A and 4D);

    PNG
    media_image2.png
    714
    762
    media_image2.png
    Greyscale

the temperature control module (control assembly 32, par [0090], figure 4A and 4D) is mounted in the lower mounting room of the base (in space inside heating assembly 30, figure 4A and 4D) and includes a controller (circuit boards 32A and control buttons or switches 32B, par [0090], figure 4A and 4D);
and at least one temperature control unit electrically connected to the controller and attached to the thermal conduction panel (control assembly 32 controls heating assembly 35 by supplying electricity thereto, par [0090], the portion of the heating element 35 that heats up is considered a temperature control unit, par [0088] indicates that at least a portion of the heating element 35, such as at least a portion of a heating panel, is exposed and in direct contact with the contents of the container 10) for adjusting temperature of the thermal conduction panel (temperature is selected by using control buttons 32B on heating assembly 30 and the heating element 35 is activated until the temperature is reached, par [0092]);
and the power module (prong 34 and ring 34A, par [0096], figure 3E, 4A, and 4D) mounted in the lower mounting room of the base and electrically connected to the controller (electrical connection to heating assembly 30 includes prong 34 and ring 34A and is controlled by control assembly 32, par [0096], figures 3E, 4A, and 4D).
Ganahl in view of Chen discloses that the annular edge of the thermal conduction panel is attached to the annular sidewall but not that the annular edge is sealingly attached to the annular sidewall. Paragraph [0095] of Ganahl states that heating assembly 30 can be attached to the main body portion 20 with a liquid tight seal. Additionally, paragraph [0116] discloses a gasket on cap 100 to provide a liquid tight seal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to seal parts that come into contact with liquid, like the heating element 35 of Ganahl. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).
Regarding claim 4, please see the rejection of claim 3.
Regarding claim 5, Ganahl in view of Chen discloses the portable water bottle as claimed in claim 3. However, this embodiment does not disclose wherein each of the at least one temperature control unit is a thermoelectric cooling chip.
However, another embodiment of Ganahl in view of Chen discloses wherein each of the at least one temperature control unit is a thermoelectric cooling chip (See Ganahl, Thermal Energy Converter chip (TEC) for cooling the liquid, par [0129], figure 13B).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Ganahl in view of Chen to substitute in a thermoelectric cooling chip from the other embodiment of Ganahl for the heating element 35 to provide a cooling module attachment (par [0129] of Ganahl). This would represent a simple substitution of one known element for another (a cooling element for a heating element) to obtain predictable results. See MPEP 2143(I)(B).
Regarding claim 6, please see the rejection of claim 5.
Regarding claim 9, Ganahl in view of Chen discloses the portable water bottle as claimed in claim 3, wherein the lid assembly further includes a first sealing ring embedded in a lower surface of the partition of the main lid (gasket on cap 100 (which includes inner connection portion 160) to provide a tight seal between the cap 100 and body 20, par [0116] of Ganahl, figures 8A-11B, Ganahl does not disclose the specific positioning of the gasket, but it would have been obvious to one of ordinary skill in the art to locate the gasket on the inner connection portion 160 since it is the inner connection portion 160 that cooperates with the neck portion 11 of the main body portion 20, par [0122]); when the main lid covers on the upper end of the bottle body, an upper end edge of the bottle body abuts against the first sealing ring (gasket on cap 100 (which includes inner connection portion 160) to provide a tight seal between the cap 100 and body 20, implies that the gasket is touching the upper end of the body portion 20 to get the tight seal, par [0116], figures 8A-11B, note that, as discussed above, the inner connection portion 160 cooperates with the neck portion 11 of the main body portion 20, [0122]).
Regarding claim 10, please see the rejection of claim 9.
Regarding claim 11, Ganahl in view of Chen discloses the portable water bottle as claimed in claim 3, wherein an inner flange is formed on an inner surface of the annular sidewall of the base (heating assembly 30 has flange-like structures on the inner surface shown in figure 3D); and the annular edge of the thermal conduction panel is attached to the inner flange (heating element 35 on top of heating assembly 30, attached to inner flange-like structures in figure 3D).
Ganahl in view of Chen discloses that the annular edge of the thermal conduction panel is attached to the inner flange but not that the annular edge is sealingly attached to the inner flange. Paragraph [0095] of Ganahl states that heating assembly 30 can be attached to the main body portion 20 with a liquid tight seal. Additionally, paragraph [0116] discloses a gasket on cap 100 to provide a liquid tight seal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to seal parts that come into contact with liquid, like the heating element 35 of Ganahl. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).
Regarding claim 12, please see the rejection of claim 11.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ganahl (US 2018/033307 A1) in view of Chen (CN 201451959 U), and in further view of Stevick et al (US 6119461).
Regarding claim 7, Ganahl in view of Chen discloses the portable water bottle as claimed in claim 3. However, this embodiment does not disclose wherein each of the at least one temperature control unit heats the thermal conduction panel by electrical resistance heating. 
Ganahl in view of Chen discloses the heating element 35 but does not disclose how the heating element 35 operates. Stevick et al discloses a portable mug, tumbler, or bottle (Col. 2, ln 23-25, figure 1) with a thermal electrical generator for heating the contents of the bottle with resistance heating (Col. 1, ln 25-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the heating element 35 of Ganahl as an electrical resistance heating element since Stevick et al discloses that this is a suitable type of heating element for heating liquid in a bottle and provides compact heating (see Col. 1, ln 38-41). This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).
Regarding claim 8, please see the rejection of claim 7.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ganahl (US 2018/033307 A1) in view of Chen (CN 201451959 U), and in further view of Kyle (US 2015/0191684 A1).
Regarding claim 13, Ganahl in view of Chen discloses the portable water bottle as claimed in claim 11, wherein the inner flange has an upper surface facing forward the upper end of the annular sidewall (flange-like structures in heating assembly 30 in figure 3D of Ganahl with upper surfaces facing toward upper end of annular sidewall).
However, Ganahl in view of Chen does not disclose the base having a second sealing ring embedded in the upper surface of the inner flange; when the base covers on the lower end of the bottle body, the lower end edge of the bottle body abuts against the second sealing ring.
Kyle discloses an infuser for infusing a liquid at a pre-determined temperature (par [0001], figure 1). Kyle also discloses that the base (base 56, par [0035] figures 1 and 5) has a second sealing ring (gasket 84, par [0035], figures 1 and 5) on the upper surface of a flange (upper surface of base 56 on which the gasket 84 is located, figures 3 and 5); when the base covers on the lower end of the bottle body, the lower end edge of the bottle body abuts against the second sealing ring (“fillable container 12 is sealed against base 56 of infuser 10 by gasket 84”, par [0035], figures 1 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ganahl in view of Chen to incorporate the sealing ring and the base abutting against the sealing ring of Kyle. Doing so would prevent leakage between the main body portion 20 and heating assembly 30 of Ganahl, as recognized by Kyle, par [0035]. With respect to the particular location of the sealing ring and the specific shape of the housings of the base and bottle body at this location, there is nothing to indicate these details are significant or alter the functionality of the water bottle. Accordingly, these details do not patentably define over the combination of Ganahl, Chen, and Kyle. See MPEP 2144.04(IV)(B) and (VI)(C), citing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). One of ordinary skill in the art would have known how to select an appropriate location for a sealing ring between the main body portion 20 and the heating assembly 30 of Ganahl based on the teachings of Ganahl and Kyle. 
Regarding claim 14, please see the rejection of claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA MARIE BRADY whose telephone number is (571)272-7622. The examiner can normally be reached Monday - Thursday 7:00-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDRIA M BRADY/Examiner, Art Unit 4172                                                                                                                                                                                                        
/Liesl C Baumann/Supervisory Patent Examiner, Art Unit 4172